



Exhibit 10.12


Annual Director Compensation


Board of Directors:
 
 
 
 
 
Annual Equity Awards
 
 
Restricted Stock Units
$
80,000


Stock Options
$
120,000


 
 
 
Base Annual Fee — Restricted Stock Units
$
80,000


 
 
 
Chairman of the Board Annual Fee — Restricted Stock Units
$
100,000


 
 
 
Committee Fees — Restricted Stock Units
 
 
 
 
 
Audit Committee Membership Annual Fee
$
20,000


Audit Committee Chair Annual Fee
$
35,000


Compensation Committee Membership Annual Fee
$
17,000


Compensation Committee Chair Annual Fee
$
20,000


Nominating and Governance Committee Membership Annual Fee
$
13,000


Nominating and Governance Committee Chair Annual Fee
$
15,000








